Supremé Tuurt of 'Beitiu):kg

2017~SC-OOO 1 17-KB_ 1

JAMIE L. TURNER ‘ MOVANT
KBA Member No. 93293 ' -

v. ' IN sUPREME coURT`
KENTUCKY BAR AssocmnoN` RESPONDENT

oPINIoN min 0RDER

Jamie L.`Tumer was admitted to the practice of law in October 2009.
’I‘urner’s bar roster address is 212 West'Eight_h Street, Cincinnati, Ohio 45202, _
and her KBA number is 93293.

Pursua_nt to Supreme Court Rule (SCR) 3.6;75, Turner’s license _to
practice law was suspended for_ failure to comply with continuing legal .
education (CLE) requirements on January 20, 2017 . 'I`urrier filed a
“Notice/Request for A-ppeal of Suspended License” on March 20, 2017
appealing that suspension. The Kentucky Bar Association (KBA) filed a z
response requesting that this Court require Turner"‘to go through the
restoration process just like the other KBA former members who were
suspended for failure to meet their . . . [CLE] licensure requirements.” For the

following reasons, we agree_with the KBA and adopt its recommendation that

Turner should not be"exernpt from the restoration process set forth in the
Supreme Court Rules.
I. BAcKGRoUND;

The Director of pContinuing Lega.l Education determined that Turner was
deficient the entire twelve credits required for educational year 2015-2016 and
0.75 ethics credits for educational year 201'4-`2015. Because of .'l`urner’s -
deficiency, the'Director. sent correspondence and email notices to 'l`llmer.
Additionally, CLE department staff spoke With Turner several times When she
called seeldng additional time to request an extension Despite being granted
an extension for the 2014-2015 educational year, Turner did not cure that
deficiency. n n

In November 2016, 'I`umer called the KBA to discuss her 2015-2016 year
deficiency and was told that she would be certified‘as non_-comp_liant if she
could not show some hardship or report timely earned credits. When Turner
failed to do either, the KBA issued a show-cause notice requiring Turner to _
explain her failure to comply. Turner did not respond; therefore, the K.BA
suspended Turner on Jan`uary 20, 2017. '_I`he notice of suspension advised
Turner that she could seek reinstatement pursuant to SCR 3.500 or that she
could appeal her suspension within 3',0 days. Turner did not timely file her
appeal but did seek an extension to do_so, which this Court granted.

_ On M_arch 20, 2017, Turner filed the above mentioned Notice/l:equest for
.Appeal of Suspended License. In her Notice and an attached affidavit, Turner

states that she attended two three-day conferences in February 2015 and -

2

February 20 16,. which should have earned her l 1.5 hours of CLE credit for
each 'year. However, for reasons Turner cannot explain, those hours were not
reported to the KBA. Turner states that she did not realize that the hours had
not been reported until she received the notice of suspension. According to
Turner, she did` not open any mail from the KBA because she believed it was di
regarding her bar dues, not CLE. When she became"aware of the deficiency,
. Turner took an online CLE course and attended a webcast, which provided a
combined 18 hours of credit._ She also stated that she was in the process of
applying lfor approval of the credits she earned in February 2016 and that, once
approved, she will be in complianceh

II. ANALYSIS._

SCR 3.645(1) provides that “every person licensed to practice law in this 1
Commonwealth . . . shall complete and certify a minimum of 12 credit hours in
continuing`legal education activities . . . including a minimum of 2 credit hours
devoted to ‘ethics, professional responsibility and professionalism”’ during
“[e]ach educational lyear.” There is no dispute that Turner failed to meet the
preceding requirements during the 2014-2015 and 2015-2016 educational
years. The only dispute is whether Turner should be relieved from complying _
..with the restoration requirements of SCR 3.500. Turner argues that she
should be excused from compliance because she inadvertently failed to realize
she was deficient until November 2016. The -KBA argues that this excuse lacks
merit because its personnel made-numerous attempts to contact Turner by

mail and email and there were multiple telephone calls to and from Turner

3

regarding her deficiencies The KBA also notes Turneris failure to respond to
the show-cause notice, her dilatoriness in filing her appeal, and`her failure to
make any attempt to comply with the restoration requirements.of SCR 3.500
1negate Turner’s argument. 7
_ We agree with the Kl_i’»A that Turner has not provided a sufficient basis to
relieve her from the suspension and the requirements of SCR 3.500. The KBA
provided more than sufficient notice to Turner of her deficiency, and she-has k
offered 'no viable excuse for ignoring that notice. Therefore, Turner’s'
suspension shall remain in effect until such time as she complies with SCR
3.500.
ACCORDINGLY, ITl IS ORDERED THAT§
Jamie L. 'I`urner’s Notice/Request for Appeal of Suspended License is
denied, and she shall remain suspended pursuant to the K.BA’s January 20,
_ 20'1.7,N0tice of Suspension until such time as she complies with the
appropriate restoration provisions of SCR 3.500.
. All sitting. All concur.
ENTERED: June 15, 2017. - _ _ v f
, / 62 : ". "" " " '

Q£LEF JUSTICE